Exhibit 10.3

 

OXFORD INDUSTRIES, INC.

EMPLOYEE STOCK PURCHASE PLAN

 

As Amended and Restated Effective January 1, 2005

 

Purpose.

 

The purpose of this Plan is to provide Employees of the Company and its
Designated Subsidiaries with an opportunity to become more personally invested
in the Company by purchasing the Common Stock of the Company at a discount
through payroll deduction. The Company believes that employee participation in
the ownership of the business will be to the mutual benefit of both the
employees and the Company. This Plan document is an omnibus document that
includes a sub-plan (“Statutory Plan”) designed to permit offerings of grants to
employees of certain Subsidiaries that are Designated Subsidiaries where such
offerings are intended to satisfy the requirements of Section 423 of the Code
(although the Company makes no undertaking nor representation to obtain or
maintain qualification under Section 423 for any Subsidiary, individual,
offering or grant) and also separate sub-plans (“Non-Statutory Plans”) which
permit offerings of grants to employees of certain Designated Subsidiaries which
are not intended to satisfy the requirements of Section 423 of the Code. Section
3 of the Plan sets forth the maximum number of shares to be offered under the
Plan (and its sub-plans), subject to adjustments as permitted under Section 12.
The Committee shall determine from time to time the method for allocating the
number of such total shares to be offered under each sub-plan. Such
determination shall be in the Committee’s discretion and shall not require
shareholder approval.

 

The Statutory Plan shall be a separate and independent plan from the
Non-Statutory Plans; provided, however, that the total number of shares
authorized to be issued under the Plan applies in the aggregate to both the
Statutory Plan and the Non-Statutory Plans. Offerings under the Non-Statutory
Plans may be made to achieve desired tax or other objectives in particular
locations outside the United States of America or to comply with local laws
applicable to offerings in such foreign jurisdictions.

 

The terms of the Statutory Plan shall be those set forth in this Plan document
to the extent such terms are consistent with the requirements for qualification
under Code Section 423. The Committee may adopt Non-Statutory Plans applicable
to particular Designated Subsidiaries or locations that are not participating in
the Statutory Plan. The terms of each Non-Statutory Plan may take precedence
over other provisions in this document, with the exception of Sections 3 and 12
with respect to the total number of shares available to be offered under the
Plan for all sub-plans. Unless otherwise superseded by the terms of such
Non-Statutory Plan, the provisions of this Plan document shall govern the
operation of each Non-Statutory Plan. Except to the extent expressly set forth
herein or where the context suggests otherwise, any reference herein to “Plan”
shall be construed to include a reference to the Statutory Plan and the
Non-Statutory Plans.



--------------------------------------------------------------------------------

Definitions.

 

As used in the Plan, the following terms, when capitalized, have the following
meanings:

 

“Board” means the Company’s Board of Directors.

 

“Business Day” means a day that the New York Stock Exchange is open if the
Shares are then listed on such exchange.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the committee described in Section 10.

 

“Common Stock” means the common stock of the Company, $1.00 par value per share,
or any stock into which that common stock may be converted.

 

“Company” means Oxford Industries, Inc., a Georgia corporation, and any
successor corporation.

 

“Compensation” means, for each Participant, the compensation used to calculate
contributions made on the Participant’s behalf to Oxford’s Retirement Savings
Plan.

 

“Contributions” means all amounts credited to the Participant’s Payroll
Deduction Account.

 

“Corporate Transaction” means (i) any stock dividend, stock split, combination
or exchange of shares, recapitalization or other change in the capital structure
of the Company, (ii) any merger, consolidation, spin-off, spin-out, split-off,
split-up, reorganization, partial or complete liquidation or other distribution
of assets (other than a normal cash dividend), issuance of rights or warrants to
purchase securities or (iii) any other corporate transaction or event having an
effect similar to any of the foregoing.

 

“Designated Subsidiary” means a Subsidiary that has been designated by the Board
or the Committee as eligible to participate in the Plan as to its eligible
Employees.

 

“Effective Date” means January 1, 2005.

 

“Employee” means any person who performs services for, and who is classified as
an employee on the payroll records of, the Company or a Designated Subsidiary.

 

“Fair Market Value” means, with respect to any date, the closing price of the
Common Stock on the New York Stock Exchange on that date or, in the event that
the Common Stock is not traded on that date, the closing price on the
immediately preceding trading date. If the Common Stock is no longer traded on
the New York Stock Exchange, then “Fair Market Value” means, with respect to any
date, the fair market value of the Common Stock as determined by the Committee
in good faith.

 

“Offering Date” means the first Business Day of each Purchase Period.

 

“Participant” means a participant in the Plan as described in Section 5.

 

“Payroll Deduction Account” means the bookkeeping account established for a
Participant in accordance with Section 6.

 

“Plan” means the Oxford Industries, Inc. Employee Stock Purchase Plan, as
amended and restated as set forth herein, and as amended from time to time.



--------------------------------------------------------------------------------

“Purchase Date” means the last Business Day of each Purchase Period.

 

“Purchase Period” means a period of three months commencing on January 1, April
1, July 1 and October 1 of each year, or such other period as determined by the
Committee; provided, however, that in no event will any Purchase Period be
longer than 27 months.

 

“Purchase Price” means an amount equal to 85% of the Fair Market Value of a
Share on the Purchase Date.

 

“Share” means a share of Common Stock, as adjusted in accordance with Section
12.

 

“Subsidiary” means a domestic or foreign corporation of which not less than 50%
of the voting shares are held by the Company or a Subsidiary, whether or not
such corporation now exists or is hereafter organized or acquired by the Company
or a Subsidiary. The definition of Subsidiary should be interpreted so as to
include any entity that would be treated as a “subsidiary corporation” under
Code Section 424(f).

 

Reserved Shares. Subject to adjustments as provided in Section 12, the maximum
number of Shares available for purchase on or after the Effective Date is
250,000 Shares. Shares issued under the Plan may be Shares of original issuance,
Shares held in treasury, or Shares that have been reacquired by the Company.

 

Eligibility.

 

Eligible Employees. Any person who, as of an Offering Date in a given Purchase
Period, (i) has been an Employee for a period of at least 90 days, (ii) is
regularly scheduled to work at least 25 hours per week and (iii) is regularly
scheduled to work at least five months per year, will be eligible to participate
in the Plan for that Purchase Period, subject to the requirements of Section 5
and the limitations imposed by Code Section 423(b).

 

Five Percent Shareholders. Notwithstanding any other provision of the Plan, no
Employee will be eligible to participate in the Plan if the Employee (or any
other person whose stock would be attributed to the Employee pursuant to Code
Section 424(d)) owns capital stock of the Company and/or holds outstanding
options to purchase stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company or of any
Subsidiary.

 

Participation. An Employee may become a Participant in the Plan by completing a
payroll deduction authorization form and any other required enrollment documents
provided by the Committee or its designee and submitting them to the Committee
or its designee in accordance with the rules established by the Committee. The
enrollment documents will set forth the dollar amount or percentage of the
Participant’s Compensation to be paid as Contributions pursuant to the Plan. In
countries where payroll deductions are not feasible, the Committee may permit an
Employee to participate in the Plan by an alternative means, such as by check.

 

Contributions.

 

Payroll Deductions. A Participant’s payroll deductions will begin with the first
payroll paid following the Offering Date and will end on the last payroll paid
on or before the Purchase Date of the Purchase Period; provided, however, that a
payroll deduction shall be applied with respect to an Offering Period only if
such payroll deduction may be credited to the Participant’s Payroll Deduction
Account (and acknowledged by the Plan’s designated provider) on or prior to the
Purchase Date for such Offering Period. A Participant’s enrollment documents
will remain in effect for successive Purchase Periods unless the Participant
timely submits new enrollment documents to change the rate of payroll deductions
for a subsequent Purchase Period in accordance with rules established by the
Committee.



--------------------------------------------------------------------------------

Payroll Deduction Amount. A Participant may elect to contribute a specified
dollar amount or percentage of Compensation to be paid as Contributions pursuant
to the Plan. The minimum dollar amount to be contributed shall be five dollars
($5.00) per pay period. The minimum percentage amount to be contributed shall be
one percent (1%) of Compensation. All elections shall be in whole dollar amounts
or whole percentages.

 

Payroll Deduction Account. The Committee will credit the amount of each
Participant’s Contributions to the Participant’s Payroll Deduction Account. A
Participant may not make any additional payments to the Participant’s Payroll
Deduction Account, except as expressly provided in the Plan or as authorized by
the Committee.

 

No Changes to Payroll Deductions. A Participant may not change or cease payroll
deductions once a Purchase Period has begun.

 

No Interest. No interest or other earnings will accrue on a Participant’s
Contributions to the Plan except to the extent payment of interest on such
amount is required by the laws of any applicable jurisdiction.

 

Foreign Currency. Except as otherwise specified by the Committee, payroll
deductions made with respect to Employees paid in currencies other than U.S.
dollars will be accumulated in local currency and converted to U.S. dollars as
of the Purchase Date.

 

Limitation on Purchases.

 

Participant purchases are subject to the following limitations:

 

Purchase Period Limitation. Subject to the calendar year limits provided by
Section 7(b), the maximum number of Shares that a Participant will have the
right to purchase in any Purchase Period will be determined by dividing (i)
$25,000 by (ii) the Fair Market Value of one Share on the Offering Date for such
Purchase Period.

 

Calendar Year Limitation. No right to purchase Shares under the Plan will be
granted to an Employee if such right, when combined with all other rights and
options granted under all of the Code Section 423 employee stock purchase plans
of the Company, its Subsidiaries or any parent corporation (within the meaning
of Code Section 424(e)), would permit the Employee to purchase (i) more than
2,000 Shares in a calendar year or (ii) Shares with a Fair Market Value
(determined at the time the right or option is granted) in excess of $25,000 for
each calendar year in which the right or option is outstanding at any time,
determined in accordance with Code Section 423(b)(8).

 

Refunds. As of the first Purchase Date on which this Section limits a
Participant’s ability to purchase Shares, the Participant’s payroll deductions
will terminate, and the Participant will receive a refund of the balance in the
Participant’s Payroll Deduction Account as soon as practicable after the
Purchase Date.

 

Stock Purchases.

 

Automatic Purchase. On each Purchase Date, each Participant will be deemed,
without further action, to have elected to purchase the number of whole Shares
that the Participant’s Payroll Deduction Account balance can purchase at the
Purchase Price on that Purchase Date. Except as otherwise specified by the
Committee, any amounts that are not sufficient to purchase a whole Share will be
retained in the Participant’s Payroll Deduction Account for the subsequent
Purchase Period. Any other amounts remaining in the Participant’s Payroll
Deduction Account after the Purchase Date will be returned to the Participant.

 

Delivery of Shares. As soon as practicable after each Purchase Date, the
Committee will arrange for the delivery of the Shares purchased by Participants
on the Purchase Date. The Committee may



--------------------------------------------------------------------------------

permit or require that Shares purchased under the Plan be deposited directly
with a provider designated by the Committee. The Committee may require that
Shares be retained by the designated provider for a specified period of time and
may restrict dispositions during that period, and the Committee may establish
other procedures to permit tracking of disqualifying dispositions of the Shares
or to restrict transfer of the Shares.

 

Notice Restrictions. The Committee may require, as a condition of participation
in the Plan, that each Participant agree to notify the Company if the
Participant sells or otherwise disposes of any Shares within two years of the
Offering Date or one year of the Purchase Date for the Purchase Period in which
the Shares were purchased.

 

Shareholder Rights. A Participant will have no interest or voting right in a
Share until a Share has been purchased on the Participant’s behalf under the
Plan.

 

Employment Termination.

 

Termination of Employment. If a Participant’s employment with the Company or a
Designated Subsidiary terminates for any reason, the Participant will cease to
participate in the Plan and the Company or its designee will refund the balance
in the Participant’s Payroll Deduction Account to the Participant or the
Participant’s estate or legal representative. Whether and when employment shall
be deemed terminated for purposes of this Plan shall be determined by the
Committee in its sole discretion and may be determined without regard to
statutory notice periods or other periods following termination of active
employment.

 

Ineligible Employee. In the event that a Participant ceases to be an eligible
Employee for any reason other than employment termination at any time during a
Purchase Period, at the election of the Participant, the Participant’s Payroll
Deduction Account balance will, in the Committee’s discretion, be (i)
distributed to the Participant, or (ii) held until the end of the Purchase
Period and applied to purchase Shares in accordance with Section 6.

 

Leaves of Absence. The Committee may establish rules regarding when leaves of
absence will be considered a termination of employment.

 

Plan Administration.

 

The Plan shall be administered by the Board. The Board may delegate any or all
of its authority and obligations under this Plan to such committee or committees
(including without limitation, a committee of the Board) or officer(s) of the
Company as it may designate. Notwithstanding any such delegation of authority,
the Board may itself take any action under the Plan in its discretion at any
time, and any reference in this Plan document to the rights and obligations of
the Committee shall be construed to apply equally to the Board. Any references
to the Board mean only the Board. The authority that may be delegated by the
Board includes, without limitation, the authority to (i) establish Non-Statutory
Plans and determine the terms of such sub-plans, (ii) designate from time to
time which Subsidiaries will participate in the Statutory Plan, which
Subsidiaries will be Designated Subsidiaries, and which Designated Subsidiaries
will participate in a particular Non-Statutory Plan, (iii) determine procedures
for eligible employees to enroll in or withdraw from a sub-plan, setting or
changing payroll deduction percentages, and obtaining necessary tax
withholdings, (iv) allocate the available shares under the Plan to the sub-plans
for particular offerings, and (v) adopt amendments to the Plan or any sub-plan
including, without limitation, amendments to increase the shares available for
issuance under the Plan pursuant to Section 13 (but not including increases in
the available shares above the maximum permitted by Section 3 which shall
require Board and shareholder approval).

 

The Committee shall be vested with full authority and discretion to construe the
terms of the Plan and make factual determinations under the Plan, and to make,
administer, and interpret such rules and regulations as it deems necessary to
administer the Plan, and any determination, decision, or action



--------------------------------------------------------------------------------

of the Committee in connection with the construction, interpretation,
administration, or application of the Plan shall be final, conclusive, and
binding upon all participants and any and all persons claiming under or through
any participant. The Committee may retain outside entities and professionals to
assist in the administration of the Plan including, without limitation, a vendor
or vendors to perform enrollment and brokerage services. The authority of the
Committee will specifically include, without limitation, the power to make any
changes to the Plan with respect to the participation of employees of any
Subsidiary that is organized under the laws of a country other than the United
States of America when the Committee deems such changes to be necessary or
appropriate to achieve a desired tax treatment in such foreign jurisdiction or
to comply with the laws applicable to such non-U.S. Subsidiaries. Such changes
may include, without limitation, the exclusion of particular Subsidiaries from
participation in the plan; modifications to eligibility criteria, maximum number
or value of shares that may be purchased in a given period, or other
requirements set forth herein; and procedural or administrative modifications.
Any modification relating to offerings to a particular Designated Subsidiary
will apply only to such Designated Subsidiary, and will apply equally to all
similarly situated employees of such Designated Subsidiary. The rights and
privileges of all employees granted options under the Statutory Plan shall be
the same. To the extent any changes approved by the Committee would jeopardize
the tax-qualified status of the Statutory Plan, such change shall cause the
Designated Subsidiaries affected thereby to be considered to be Designated
Subsidiaries under a Non-Statutory Plan or Non-Statutory Plans instead of the
Statutory Plan.

 

Rights Not Transferable. Rights under the Plan are not transferable by a
Participant and, during the Participant’s lifetime, may be exercised only by the
Participant.

 

Capital Changes. In the event of a Corporate Transaction, other than a Corporate
Transaction in which the Company is not the surviving corporation, the number
and kind of shares of stock or securities of the Company to be subject to the
Plan, the maximum number of shares or securities that may be delivered under the
Plan, and the selling price and other relevant provisions of the Plan will be
appropriately adjusted by the Committee, whose determination will be binding on
all persons. If the Company is a party to a Corporate Transaction in which the
Company is not the surviving corporation, the Committee may take such actions
with respect to the Plan as the Committee deems appropriate.

 

Amendment. The Board may at any time, or from time to time, amend the Plan in
any respect. The stockholders of the Company, however, must approve any
amendment that would increase the number of Shares that may be issued under the
Plan pursuant to options intended to qualify under Code Section 423 (other than
an increase merely reflecting a change in capitalization of the Company pursuant
to Section 12) or a change in the designation of any corporations (other than a
Subsidiary) whose employees become Employees under the Plan.

 

Plan Termination. The Plan and all rights of Employees under the Plan will
terminate: (a) on the Purchase Date on which Participants become entitled to
purchase a number of Shares greater than the number of reserved Shares remaining
available for purchase as set forth in Section 3, or (b) at any date at the
discretion of the Board. In the event that the Plan terminates under
circumstances described in (a) above, reserved Shares remaining as of the
termination date will be made available for purchase by Participants on the
Purchase Date on a pro rata basis based on the amount credited to each
Participant’s Payroll Deduction Account. Upon termination of the Plan, each
Participant will receive the balance in the Participant’s Payroll Deduction
Account.

 

Government Regulations. The Plan, the grant and exercise of the rights to
purchase Shares under the Plan, and the Company’s obligation to sell and deliver
Shares upon the exercise of rights to purchase Shares, will be subject to all
applicable federal, state and foreign laws, rules and regulations, and to such
approvals by any regulatory or government agency as may, in the opinion of
counsel for the Company, be required or desirable. To the extent any (i) grant
of an option to purchase Shares hereunder, (ii) purchase of Shares hereunder, or
(iii) disposition of Shares purchased hereunder gives rise to any tax
withholding obligation (including, without limitation,



--------------------------------------------------------------------------------

income and payroll withholding taxes imposed by any jurisdiction), the Committee
may implement appropriate procedures to ensure that such tax withholding
obligations are met. Such procedures may include, without limitation, increased
withholding from an employee’s current compensation, cash payments to the
Company or another Designated Subsidiary by an employee, or a sale of a portion
of the stock purchased under the Plan, which sale may be required and initiated
by the Company. Any such procedure, including offering choices among procedures,
will be applied consistently with respect to all similarly situated employees
participating in the Plan (or in an offering under the Plan), except to the
extent any procedure may not be permitted under the laws of the applicable
jurisdiction.